Exhibit 10.1

BB&T CORPORATION
AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

Restricted Stock Unit Agreement
(Employee)

Name of Participant:  <<First Name>> <<MI>> <<Last Name>>   Grant Date: 
____________, 20___  Number of Shares Subject to Award:  <<Number of RSUs>>  
Date Vested:  ____________, 20___  


     THIS AGREEMENT (the “Agreement”), made effective as of ____________, 20___
(the “Grant Date”), between BB&T CORPORATION, a North Carolina corporation
(“BB&T”), and <<First Name>> <<MI>> <<Last Name>>, an Employee (the
“Participant”).

RECITALS:

     BB&T desires to carry out the purposes of the BB&T Corporation Amended and
Restated 2004 Stock Incentive Plan, as it may be amended and/or restated (the
“Plan”), by affording the Participant an opportunity to acquire shares of BB&T
Common Stock, $5.00 par value per share (the “Common Stock”), as hereinafter
provided.

     In consideration of the foregoing, of the mutual promises set forth below
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

     1. Incorporation of Plan. The rights and duties of BB&T and the Participant
under this Agreement shall in all respects be subject to and governed by the
provisions of the Plan, the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in the Agreement and those
of the Plan, the provisions of the Plan shall govern. Unless otherwise provided
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.

     2. Grant of Restricted Stock Unit. Subject to the terms of this Agreement
and the Plan, BB&T hereby grants the Participant a Restricted Stock Unit (the
“Award”) for <<Number of RSUs>> whole shares of Common Stock (the “Shares”). The
“Restriction Period” is the period beginning on the Grant Date and ending on
such date or dates, and satisfaction of such conditions, as described in Section
3 and Section 4 herein. For the purposes herein, the Shares subject to the Award
are units that will be reflected in a book account maintained by BB&T and that
will be settled in whole shares of Common Stock, if and to the extent permitted
pursuant to this Agreement and the Plan. Prior to distribution of the Shares
upon vesting of the Award, the Award shall represent an unsecured obligation of
BB&T, payable (if at all) only from BB&T’s general assets.

     3. Vesting of Award. Subject to the terms of the Plan and the Agreement
(including but not limited to the provisions of Section 4 and Section 5 herein),
the Award shall be deemed 100% vested and earned on the fifth-year anniversary
of the Grant Date. The Administrator has

--------------------------------------------------------------------------------



sole authority to determine whether and to what degree the Award has vested and
is payable and to interpret the terms and conditions of this Agreement and the
Plan.

     4. Termination of Employment; Forfeiture of Award; Effect of Change of
Control.

     (a) Except as may be otherwise provided in the Plan or Section 4(b) of the
Agreement, in the event that the employment of the Participant with BB&T or an
Affiliate terminates for any reason and the Award has not vested pursuant to
Section 3, then the Award, to the extent not vested as of the Participant’s
termination of employment date, shall be forfeited immediately upon such
termination, and the Participant shall have no further rights with respect to
the Award or the Shares underlying the Award. The Administrator (or its
designee, to the extent permitted under the Plan) shall have sole discretion to
determine if a Participant’s rights have terminated pursuant to the Plan and
this Agreement, including but not limited to the authority to determine the
basis for the Participant’s termination of employment. The Participant expressly
acknowledges and agrees that, except as otherwise provided herein, the
termination of the Participant’s employment shall result in forfeiture of the
Award and the underlying Shares to the extent the Award has not vested as of the
Participant’s termination of employment date. For the avoidance of doubt, the
phrase “termination of employment” means a Separation from Service.

     (b) Notwithstanding the provisions of Section 3 and Section 4(a), the
following provisions shall apply if any of the following shall occur prior to
the fifth-year anniversary of the Grant Date:



(i) Involuntary Termination Without Cause. In the event that the Participant’s
employment with BB&T or an Affiliate is involuntarily terminated for reasons
other than Cause (as defined herein), the Award shall become fully vested as of
the Participant’s termination of employment date without regard to the vesting
schedule set forth in Section 3 herein. For purposes of this Agreement, a
termination shall be for “Cause” if the termination is on account of the
Participant’s (a) dishonesty, theft or embezzlement; (b) refusal or failure to
perform the Participant’s assigned duties for BB&T or an Affiliate in a
satisfactory manner; or (c) engaging in any conduct that could be materially
damaging to BB&T or its Affiliates without a reasonable good faith belief that
such conduct was in the best interest of BB&T or any of its Affiliates. The
determination of whether termination is for Cause shall be made by the
Administrator (or its designee, to the extent permitted under the Plan), and its
determination shall be final and conclusive.





(ii)  Death. In the event that the Participant remains in the continuous employ
of BB&T or an Affiliate from the Grant Date until the Participant’s death, the
Award shall become fully vested as of the date of death without regard to the
vesting schedule set forth in Section 3 herein.



- 2 -

 

--------------------------------------------------------------------------------



(iii)  Disability. In the event that the Participant remains in the   
continuous employ of BB&T or an Affiliate from the Grant Date    until the date
of the Participant’s Disability (as determined by the    Administrator or its
designee in accordance with the Plan and, if    applicable, Section 409A) the
Award shall become fully vested as of    the Participant’s Separation from
Service on account of Disability    without regard to the vesting schedule set
forth in Section 3 herein.    (iv)  Change of Control.      (A)  In the event
that there is “Change of Control,” as defined in      Section 4(b)(iv)(B), of
BB&T subsequent to the date hereof,      the Award shall be payable in
accordance with this      Agreement and (subject to Section 4(b)(iv)(C) herein) 
    become fully vested as of the effective date of such event      without
regard to the vesting schedule set forth in Section 3      herein.      (B)  For
purposes of this Section 4(b)(iv), a “Change of      Control” will be deemed to
have occurred on the earliest of      the following dates: (i) the date any
person or group of      persons (as defined in Section 13(d) and 14(d) of the   
  Securities Exchange Act of 1934, as amended (the      “Exchange Act”)),
together with its affiliates, excluding      employee benefit plans of BB&T and
its Affiliates, is or      becomes, directly or indirectly, the “beneficial
owner” (as      defined in Rule 13d-3 promulgated under the Exchange Act)     
of securities of BB&T representing thirty percent (30%) or      more of the
combined voting power of BB&T’s then      outstanding securities; or (ii) the
date when, as a result of a      tender offer or exchange offer for the purchase
of securities      of BB&T (other than such an offer by BB&T for its own     
securities), or as a result of a proxy contest, merger,      consolidation or
sale of assets, or as a result of any      combination of the foregoing,
individuals who at the      beginning of any consecutive twelve- (12-) month
period      during the Restriction Period of the Award constituted      BB&T’s
Board, plus new directors whose election or      nomination for election by
BB&T’s shareholders is      approved by a vote of at least two-thirds of the
directors still      in office who were directors at the beginning of such
twelve-      (12-) month period (collectively, the “Continuing      Directors”),
cease for any reason during such twelve- (12-)      month period to constitute
at least two-thirds of the members      of such board of directors; (iii) the
date the shareholders of      BB&T approve an agreement for the sale or
disposition by      BB&T of all or substantially all of BB&T’s assets within
the 


 

- 3 -

--------------------------------------------------------------------------------



    meaning of Section 409A; or (iv) the date that any one      person, or more
than one person acting as a group, acquires      ownership of stock of BB&T
that, together with stock held      by such person or group constitutes more
than fifty percent      (50%) of the total fair market value or total voting
power of      the stock of BB&T within the meaning of Section 409A.      (C) 
Notwithstanding Section 4(b)(iv)(B) above, the term      “Change of Control”
shall not include any event that is a      “Merger of Equals.” For purposes of
the Plan and this      Agreement, the term “Merger of Equals” means any event   
  that would otherwise qualify as a Change of Control if the      event
(including, if applicable, the terms and conditions of      the related
agreements, exhibits, annexes, and similar      documents) satisfies all of the
following conditions as of the      date of such event: (i) the Board of BB&T
or, if applicable,      a majority of the Continuing Directors has, prior to
the      change in control event, approved the event; (ii) at least fifty     
percent (50%) of the common stock of the surviving      corporation outstanding
immediately after consummation of      the event, together with at least fifty
percent (50%) of the      voting securities representing at least fifty percent
(50%) of      the combined voting power of all voting securities of the     
surviving corporation outstanding immediately after the      event shall be
owned, directly or indirectly, by the persons      who were the owners, directly
or indirectly, of the common      stock and voting securities of BB&T
immediately before the      consummation of such event in substantially the
same      proportions as their respective direct or indirect ownership     
immediately before such event of the common stock and      voting securities of
BB&T, respectively; (iii) at least fifty      percent (50%) of the directors of
the surviving corporation      immediately after the event shall be composed of
directors      who were Directors or Continuing Directors immediately     
before the event; and (iv) the person who was the Chief      Executive Officer
(“CEO”) of BB&T immediately before      the event shall be the CEO of the
surviving corporation      immediately after the event. If a transaction
constitutes a      Merger of Equals, then, notwithstanding the provisions of   
  Section 4(b)(iv)(B) above, the vesting of the Award will not      be
accelerated due to the Merger of Equals, but the Award      shall instead
continue to vest, if at all, in accordance with the    provisions of Section 3
and Section 4 herein.    (v)          Retirement. In the event that the
Participant remains in the    continuous employ of BB&T or an Affiliate from the
Grant Date    until the Participant’s termination of employment due to
Retirement, 


 

- 4 -

 

--------------------------------------------------------------------------------



the Award shall become fully vested as of the date of the  Participant’s
termination of employment due to Retirement without  regard to the vesting
schedule set forth in Section 3 herein if, and  only if, the Participant has
completed at least six (6) calendar  months of continuous employment after the
Grant Date (beginning  with the first day of the calendar month following the
Grant Date);  provided, however, if the last working day of the sixth (6th) 
calendar month is on a day prior to the last day of the sixth (6th)  calendar
month, the foregoing six (6) calendar month requirement  will be deemed
satisfied. 


          5.      Settlement of Award and Distribution of Shares.

                    (a)      The Award shall be payable in whole shares of
Common Stock. Fractional shares shall not be issuable hereunder, and unless the
Administrator determines otherwise, any such fractional Share shall be
disregarded.

                    (b)      Shares of Common Stock subject to the Award shall,
upon vesting of the Award, be issued and distributed to the Participant (or in
the event of the Participant’s death, to the Participant’s beneficiary or
beneficiaries) in a lump sum within ninety (90) calendar days after the end of
the Restriction Period (provided that if such 90-day period begins in one
calendar year and ends in another, the Participant (or the Participant’s
beneficiary or beneficiaries) shall not have the right to designate the calendar
year of payment). Notwithstanding the foregoing, if the Participant is or may be
a Specified Employee, a distribution due to Separation from Service may not be
made until within the thirty- (30-) day period commencing with the first day of
the seventh month following the month of Separation from Service, or, if
earlier, the date of death of the Participant (with all such payments that
otherwise would have been made during such six-month period to be made during
the seventh month following Separation from Service), in each case except as may
be otherwise permitted under Section 409A.

         6.      No Right to Continued Employment or Service. Neither the Plan,
the grant of the Award, nor any other action related to the Plan shall confer
upon the Participant any right to continue in the employment or service of BB&T
or an Affiliate or affect in any way with the right of BB&T or an Affiliate to
terminate the Participant’s employment or service at any time. Except as
otherwise expressly provided in the Plan or this Agreement or as determined by
the Administrator, all rights of the Participant with respect to the Award shall
terminate upon termination of the employment or service of the Participant with
BB&T or an Affiliate. The grant of the Award does not create any obligation on
the part of BB&T or an Affiliate to grant any further awards. So long as the
Participant shall continue to be an Employee of BB&T or an Affiliate, the Award
shall not be affected by any change in the duties or position of the
Participant.

          7.      Nontransferability of Award and Shares. The Award shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
by will or the laws of intestate succession. The designation of a beneficiary in
accordance with Plan procedures does not constitute a transfer. The Participant
shall not sell, transfer, assign, pledge or otherwise encumber the Shares
subject to the Award until the Restriction Period has expired and all conditions
to vesting and distribution have been met.

- 5 -

--------------------------------------------------------------------------------



          8.      Superseding Agreement: Binding Effect. This Agreement
supersedes any statements, representations or agreements of BB&T with respect to
the grant of the Award or any related rights, and the Participant hereby waives
any rights or claims related to any such statements, representations or
agreements. This Agreement does not supersede or amend any existing
confidentiality agreement, nonsolicitation agreement, noncompetition agreement,
employment agreement or any other similar agreement between the Participant and
BB&T, including, but not limited to, any restrictive covenants contained in such
agreements.

          9.      Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina, without
regard to the principles of conflicts of law, and in accordance with applicable
United States federal laws.

          10.      Amendment and Termination, Waiver. Subject to the terms of
the Plan, this Agreement may be amended or terminated only by the written
agreement of the parties hereto. The waiver by BB&T of a breach of any provision
of the Agreement by the Participant shall not operate or be construed as a
waiver of any subsequent breach by the Participant. Notwithstanding the
foregoing, the Administrator shall have unilateral authority to amend the Plan
and this Agreement (without Participant consent) to the extent necessary to
comply with applicable law or changes to applicable law (including but in no way
limited to Section 409A and federal securities laws), and the Participant hereby
consents to any such amendments to the Plan and this Agreement.

          11.      Certificates for Shares; Rights as Shareholder. The
Participant and the Participant’s legal representatives, legatees or
distributees shall not be deemed to be the holder of any Shares subject to the
Award and shall not have any voting rights, dividend rights or other rights of a
shareholder unless and until certificates for such Shares have been issued to
him or her or them. No certificate or certificates for Shares subject to the
Award shall be issued at the time of grant of the Award. A certificate or
certificates for Shares subject to the Award shall be issued in the name of the
Participant (or in the event of the Participant’s death, the Participant’s
beneficiary or beneficiaries) as soon as practicable after, and only to the
extent that, the Award has vested and if such distribution is otherwise
permitted under the terms of Section 5 herein. Neither dividends nor dividend
equivalent rights shall be granted in connection with the Award, and the Award
shall not be adjusted to reflect the distribution of any dividends on the Common
Stock (except as may be otherwise provided under the Plan). No dividends on the
Shares shall be payable prior to both (i) the vesting of the Award and (ii) the
issuance and distribution of Shares to the Participant.

          12.      Withholding; Tax Matters.

                    (a)      BB&T shall withhold all required local, state,
federal, foreign and other taxes and any other amount required to be withheld by
any governmental authority or law from any amount payable in cash with respect
to the Award. Prior to the delivery or transfer of any certificate for Shares or
any other benefit conferred under the Plan, BB&T shall require the Participant
to pay to BB&T in cash the amount of any tax or other amount required by any
governmental authority to be withheld and paid over by BB&T to such authority
for the account of such recipient. Notwithstanding the foregoing, the
Administrator may establish procedures to permit a recipient to satisfy such
obligation in whole or in part, and any local, state, federal, foreign


- 6 -

--------------------------------------------------------------------------------



or other income tax obligations relating to the Award, by electing (the
“election”) to have BB&T withhold shares of Common Stock from the Shares to
which the recipient is entitled. The number of shares to be withheld shall have
a Fair Market Value as of the date that the amount of tax to be withheld is
determined as nearly equal as possible to (but not exceeding) the amount of such
obligations being satisfied. Each election must be made in writing to the
Administrator in accordance with election procedures established by the
Administrator.

               (b)      BB&T has made no warranties or representations to the
Participant with respect to the tax consequences (including but not limited to
income tax consequences) related to the Award or issuance, transfer or
disposition of Shares (or any other benefit) pursuant to the Award, and the
Participant is in no manner relying on BB&T or its representatives for an
assessment of such tax consequences. The Participant acknowledges that there may
be adverse tax consequences with respect to the Award (including but not limited
to the acquisition or disposition of the Shares subject to the Award) and that
the Participant should consult a tax advisor prior to such acquisition or
disposition. The Participant acknowledges that the Participant has been advised
that the Participant should consult with the Participant’s own attorney,
accountant, and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof. The Participant also acknowledges that
BB&T has no responsibility to take or refrain from taking any actions in order
to achieve a certain tax result for the Participant.

          13.      Administration. The authority to construe and interpret this
Agreement and the Plan, and to administer all aspects of the Plan, shall be
vested in the Administrator, and the Administrator shall have all powers with
respect to this Agreement as are provided in the Plan. Any interpretation of the
Agreement by the Administrator and any decision made by it with respect to the
Agreement is final and binding on the parties hereto.

          14.      Notices. Any and all notices under this Agreement shall be in
writing and sent by hand delivery or by certified or registered mail (return
receipt requested and first-class postage prepaid), in the case of BB&T, to its
Human Systems Division, 200 West Second Street (27101), PO Box 1215,
Winston-Salem, NC 27102, attention: Human Systems Division Manager, and in the
case of the Participant, to the last known address of the Participant as
reflected in BB&T’s records.

          15.      Severability. The provisions of this Agreement are severable
and if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

           16.      Compliance with Laws, Restrictions on Award and Shares. BB&T
may impose such restrictions on the Award and the Shares or other benefits
underlying the Award as it may deem advisable, including without limitation
restrictions under the federal securities laws, federal tax laws, the
requirements of any stock exchange or similar organization and any blue sky,
state or foreign securities laws applicable to such Award or Shares.
Notwithstanding any other provision in the Plan or the Agreement to the
contrary, BB&T shall not be obligated to issue, deliver or transfer any Shares
of Common Stock, make any other distribution of benefits under the Plan, or take
any other action, unless such delivery, distribution or action is in compliance
with all applicable laws, rules and regulations (including but not limited to
the requirements of the Securities Act). BB&T may cause a restrictive legend or
legends to be placed on any certificate for


- 7 -

--------------------------------------------------------------------------------



Shares issued pursuant to the Award in such form as may be prescribed from time
to time by applicable laws and regulations or as may be advised by legal
counsel.

          17.      Successors and Assigns. Subject to the limitations stated
herein and in the Plan, this Agreement shall be binding upon and inure to the
benefit of the Participant and the Participant’s executors, administrators and
permitted transferees and beneficiaries and BB&T and its successors and assigns.

          18.      Counterparts, Further Instruments. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. The
parties hereto agree to execute such further instruments and to take such
further action as may be reasonably necessary to carry out the purposes and
intent of this Agreement.

          19.      Right of Offset. Notwithstanding any other provision of the
Plan or the Agreement, BB&T may reduce the amount of any benefit or payment
otherwise payable to or on behalf of the Participant by the amount of any
obligation of the Participant to BB&T or an Affiliate that is or becomes due and
payable, and the Participant shall be deemed to have consented to such
reduction; provided, however, that to the extent Section 409A is applicable,
such offset shall not exceed the greater of Five Thousand Dollars ($5,000) or
the maximum offset amount then permitted under Section 409A.

          20.      Adjustment of Awards upon Occurrence of Certain Unusual or
Nonrecurring Events. The Administrator shall have authority to make adjustments
to the terms and conditions of the Award in recognition of unusual or
nonrecurring events affecting BB&T or any Affiliate, or the financial statements
of BB&T or any Affiliate, or of changes in applicable laws, regulations or
accounting principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules or regulations.

          21.      American Recovery and Reinvestment Act of 2009.
Notwithstanding anything contained in the Plan or the Agreement to the contrary,
(a) to the extent that either the Administrator or the United States government
(including, without limitation, any agency thereof) determines that the Award
granted to the Participant pursuant to this Agreement is prohibited by the
American Recovery and Reinvestment Act of 2009, as the same may be amended from
time to time (“ARRA”), any rules or regulations promulgated thereunder, and/or
the ARRA standards for executive compensation and corporate governance
established by the Secretary of the Treasury, then this Agreement shall
automatically terminate effective as of the Grant Date and the Award shall
automatically be cancelled as of the Grant Date without further action of the
Administrator or the Participant and without any compensation to the Participant
for such cancellation; and (b) to the extent that any payment relating to the
Award constitutes a “golden parachute payment” within the meaning of ARRA, such
payment shall not be made until the calendar year following the calendar year in
which ARRA no longer applies to BB&T and its Affiliates.

[Signature Page to Follow]


- 8 -

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Agreement has been executed in behalf of BB&T
and by the Participant effective as of the day and year first above written.

 

 

 

[exhibit101x9x1.jpg]  

- 9 -

--------------------------------------------------------------------------------

